--------------------------------------------------------------------------------

Exhibit 10.1



EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (“Agreement”) dated as of September 23, 2019 (the
“Effective Date”), between INTERNATIONAL MONEY EXPRESS, INC., a Delaware
corporation (“Employer”), and JOSEPH AGUILAR (“Executive”).
 
WHEREAS, Executive is currently employed as Chief Operating Officer of Employer;
 
WHEREAS, Employer desires to continue to assure itself of the services of
Executive by engaging Executive to perform services under the terms hereof; and
 
WHEREAS, Executive desires to continue to provide services to Employer on the
terms provided herein.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employer and Executive have agreed and do hereby agree as follows:
 
ARTICLE I

Employment
 
SECTION 1.01       Term.  The term of Executive’s employment under this
Agreement shall commence on the Effective Date and, unless Employer and
Executive otherwise agree in writing, shall continue until it terminates
pursuant to Article IV.  Executive’s employment with Employer will be “at will”
and, subject to the provisions of Article IV, Executive’s employment under this
Agreement may be terminated by either party at any time and for any reason. 
Executive’s employment under this Agreement shall terminate automatically upon
Executive’s death.
 
SECTION 1.02         Position and Duties.  Executive shall, during the term of
employment under this Agreement, perform the services and duties as Chief
Operating Officer of Employer plus such other services and duties as determined
from time to time by the Board of Directors of Employer (the “Board”) or such
other person or persons as may be designated from time to time by the Board. 
Executive shall perform such services and duties in accordance with the
policies, practices and bylaws of Employer.  If requested, Executive shall also
serve as a member of the Board and its committees, and the board of directors or
other managing body of Employer’s affiliates and their committees, without
additional compensation.
 
SECTION 1.03         Time and Effort.  Executive shall serve Employer
faithfully, loyally, honestly and to the best of Executive’s ability.  Executive
shall devote all Executive’s business time and best efforts to the performance
of Executive’s duties on behalf of Employer.  During Executive’s term of
employment, Executive shall not at any time or place or to any extent
whatsoever, either directly or indirectly, without the express written consent
of the Board, engage in any outside employment or in any activity that, in the
judgment of Employer, is competitive with or adverse to the business, practice
or affairs of Employer or any of its affiliates, whether or not such activity is
pursued for gain, profit or other pecuniary advantage.



--------------------------------------------------------------------------------

ARTICLE II

Compensation
 
SECTION 2.01         Base Salary.  During the term of Executive’s employment
under this Agreement, Employer shall, as compensation for the obligations set
forth herein and for all services rendered by Executive in any capacity during
Executive’s employment under this Agreement, including services as an officer,
employee, director or member of any governing body, or committee thereof, of
Employer or any of their affiliates, pay Executive a base salary (herein “Base
Salary”) at the annual rate of $315,000 per year, payable in accordance with
Employer’s standard payroll practices as in effect from time to time.  Beginning
in 2020, Executive’s Base Salary shall be reviewed annually in January, and may
be subject to an increase, as determined in the reasonable discretion of the
Board.  In the event that sickness or disability payments under any insurance
programs of Employer or otherwise shall become payable to Executive in respect
of any period of Executive’s employment under this Agreement, the salary
installment payable to Executive hereunder on the next succeeding salary
installment payment date shall be an amount computed by subtracting (a) the
amount of such sickness or disability payments that shall have become payable
during the period between such date and the immediately preceding salary
installment date from (b) the salary installment otherwise payable to Executive
hereunder on such date.
 
SECTION 2.02        Annual Bonus.  During the term of Executive’s employment
under this Agreement, Executive shall be eligible to participate in Employer’s
annual incentive compensation plan, as may be continued or established by the
Board, in its discretion, from time to time (the “Bonus Plan”) and shall have
the opportunity to earn a performance based bonus (“Annual Bonus”) with a target
Annual Bonus opportunity of $100,000, based 25% on achievement of personal
objectives and 75% on achievement of certain EBITDA results or other objective
performance measures established by the Board.  The amount of any Annual Bonus
actually payable to Executive shall be determined by the Board in its discretion
and shall be payable in accordance with Employer’s practices as of the date
hereof or pursuant to such other procedures as may be agreed to between the
Chief Executive Officer of Employer and the Board.  Executive acknowledges that
the Board may amend or modify from time to time the Bonus Plan, including
modifying the performance requirements, target levels and participation terms
thereof, and the Board reserves the right to terminate the Bonus Plan at any
time and for any reason.
 
ARTICLE III

Executive Benefits
 
SECTION 3.01         Benefit Plans.  During the term of Executive’s employment
under this Agreement, Executive shall be entitled to participate in any benefit
plans (excluding severance, bonus, incentive or profit sharing plans) offered by
Employer as in effect from time to time (collectively, “Benefit Plans”) on the
same basis as that generally made available to other employees of Employer to
the extent Executive may be eligible to do so under the terms of any such
Benefit Plan.  Executive understands that any such Benefit Plans may be
terminated or amended from time to time by Employer in their discretion;
provided, however, that, if such Benefit Plans cease to include medical and
dental plans, Executive shall be eligible to receive medical and dental benefits
substantially comparable to such benefits provided by Employer to Executive
under Employer’s medical and dental plans as of the date hereof. 
Notwithstanding the first sentence of this Section 3.01, nothing shall preclude
Executive from participating during the term of Executive’s employment under
this Agreement in any present or future bonus, incentive or profit sharing plan
or other plan of Employer for the benefit of its employees, in each case as and
to the extent approved or determined by the Board in its discretion and subject
to Section 2.02.
 
2

--------------------------------------------------------------------------------


SECTION 3.02        Expenses.  Employer will reimburse Executive for all
reasonably incurred business expenses, subject to the travel and expense policy
established by Employer from time to time, incurred by Executive during the term
of Executive’s employment under this Agreement in the performance of Executive’s
duties hereunder, provided that Executive furnishes to Employer adequate records
and other documentary evidence required to substantiate such expenditures.
 
SECTION 3.03         Vacation.  During the term of Executive’s employment under
this Agreement, Executive shall receive 20 paid vacation days per year, which
shall be accrued and taken in accordance with Employer’s vacation policy.
 
ARTICLE IV

Termination
 
SECTION 4.01        Exclusive Rights.  The amounts payable under this Article IV
are intended to be, and are, exclusive and in lieu of any other rights or
remedies to which Executive may otherwise be entitled, including under common,
tort or contract law, under policies of Employer and its affiliates in effect
from time to time, under this Agreement or otherwise, in the event of
Executive’s termination of employment with Employer and its affiliates.
 
SECTION 4.02        Termination by Employer for Cause.  (a)  If Employer
terminates Executive for Cause (as defined below), Executive shall be entitled
to receive (i) Base Salary earned through the date of termination that remains
unpaid as of the date of Executive’s termination, (ii) any accrued and unpaid
bonus for any previously completed bonus period that Executive is entitled to
receive as of the date of termination that remains unpaid as of the date of
Executive’s termination, (iii) reimbursement for any unreimbursed business
expenses properly incurred by Executive prior to the date of Executive’s
termination to the extent such expenses are reimbursable under Section 3.02 and
(iv) such benefits (excluding benefits under any severance plan, program or
policy then in effect), if any, to which Executive may be entitled under the
Benefit Plans as of the date of Executive’s termination, which benefits shall be
payable in accordance with the terms of such Benefits Plans (the amounts
described in clauses (i) through (iv) of this Section 4.02(a) being referred to
herein as the “Accrued Rights”).
 
(b)          For purposes of this Agreement, the term “Cause” shall mean
Executive’s (i) willful failure to perform those duties that Executive is
required to perform as an employee under this Agreement, (ii) conviction of, or
a plea of guilty or nolo contendere to, a misdemeanor involving moral turpitude,
dishonesty, theft, unethical business conduct or conduct that significantly
impairs the reputation of Employer or any of its subsidiaries or affiliates or a
felony (or the equivalent thereof in a jurisdiction other than the United
States), (iii) gross negligence, malfeasance or willful misconduct in connection
with Executive’s duties hereunder (either by an act of commission or omission)
that is significantly injurious to the financial condition or business
reputation of Employer or any of its subsidiaries or affiliates, (iv) breach of
the provisions of Section 5.03 or 5.04 or (v) a breach of the provisions of
Article V (other than Section 5.03 or 5.04) that either (A) is materially
damaging to the business or reputation of Employer or any of its affiliates or
(B) occurs after Employer has notified Executive of a prior breach of such
Article V (other than Section 5.03 or 5.04).
 
3

--------------------------------------------------------------------------------


(c)          If Employer desires to terminate Executive’s employment for Cause
in the case of clauses (i), (ii) and (iii) of Section 4.02(b) and the basis for
Cause, by its nature, is capable of being cured, Employer shall first provide
Executive with written notice of the applicable event that constitutes the basis
for Cause (a “Cause Notice”) within ten days of the Board’s becoming aware of
such event.  Such notice shall specifically identify such claimed breach. 
Executive shall have 15 days following receipt of such Cause Notice (the “Cause
Cure Period”) to cure such basis for Cause, and Employer shall be entitled at
the end of such Cause Cure Period to terminate Executive’s employment under this
Agreement for Cause, provided, however, that, if such breach is cured within the
Cause Cure Period or if Employer does not terminate Executive’s employment with
Employer within ten days after the end of the Cause Cure Period, Employer’s
termination of Executive’s employment shall not be deemed to be a termination
for Cause.
 
SECTION 4.03         Termination by Employer Other Than for Cause, Disability or
Death; Termination by Executive for Good Reason.  (a)  If Employer elects to
terminate Executive’s employment for any reason other than Cause, Disability (as
defined below) or death or if Executive elects to terminate Executive’s
employment with Employer for Good Reason (as defined below), (i) Employer shall
continue to pay Executive’s Base Salary through the period of time ending nine
months after the date of Executive’s termination of employment, payable in
installments at the same times at which and in the same manner in which such
Base Salary would have been payable to Executive had a termination of employment
not occurred, (ii) Executive shall be entitled to receive an amount equal to (A)
the product of (1) Executive’s target bonus for the calendar year in which
Executive’s termination of employment hereunder occurs and (2) a fraction equal
to (I) the number of days elapsed in such calendar year prior to Executive’s
termination of employment hereunder, divided by (II) 365, less (B) any bonus for
such calendar year paid to Executive (1) prior to his termination of employment
with Employer or (2) pursuant to clause (ii) of the definition of Accrued Rights
set forth above, payable in equal installments during the nine-month period
following such termination of employment at the same times as Employer’s payroll
applicable to the other employees of Employer is paid, and (iii) Executive shall
be entitled to the Accrued Rights; provided, however, that, in the case of
clauses (i) and (ii), Employer shall not be obligated to (x) commence such
payments until such time as Executive has provided a general release in favor of
Employer its subsidiaries and affiliates, and its respective directors,
officers, employees, agents and representatives in form and substance acceptable
to Employer and such general release has become effective and irrevocable (such
date, the “Release Effective Date”), except that any payments that would have
otherwise been paid to Executive following the date of the termination of
employment and prior to the Release Effective Date shall be accumulated and paid
to Executive in a lump sum on the first payment date following the Release
Effective Date, and (y) continue such payments at any time following a breach of
the provisions of Section 5.03 or 5.04 or a breach of the provisions of Article
V (other than Section 5.03 or 5.04) that either (A) is materially damaging to
the business or reputation of Employer or any of its affiliates or (B) occurs
after Employer has notified Executive of a prior breach of such Article V (other
than Section 5.03 or 5.04); provided, further, that if the Release Effective
Date does not occur within 60 days of the date of termination of employment,
Employer shall not be obligated to make payments under clauses (i) and (ii)
above.
 
4

--------------------------------------------------------------------------------


(b)           For purposes of this Agreement, the term “Good Reason” shall mean:
(i) (A) the assignment to Executive of any duties inconsistent in any material
adverse respect with the Executive’s authority, duties or responsibilities as
contemplated by Section 1.02 or (B) a reduction in Executive’s title; (ii) any
material breach by Employer of any material provisions of this Agreement; (iii)
any reduction in Executive’s Base Salary; (iv) a material reduction in employee
benefits, other than a change which results from an amendment or alteration of
Employer’s Benefit Plans that affects its salaried employees generally; or (vi)
in the event of a transfer (for consideration or otherwise) of substantially all
of the business operations of Employer, this Agreement is not assigned pursuant
to Section 6.01.
 
(c)           Employee shall provide Employer with written notice of the
applicable event that constitutes the basis for Good Reason within ten days of
such event.  Such notice shall specifically identify such claimed breach and
shall inform Employer what must be done to cure such breach.  If Employer fails
to cure such basis for Good Reason within 30 calendar days after the receipt of
such notice (the “Good Reason Cure Period”), Employee shall be entitled at the
end of the Good Reason Cure Period to terminate his employment under this
Agreement for Good Reason, whereupon Executive shall provide written notice of
such termination to Employer.  Notwithstanding the foregoing, if such breach is
cured within such 30-day period or if Executive does not terminate Executive’s
employment with Employer within ten days after the end of the Good Reason Cure
Period, any termination of employment by Employee shall not be deemed to be a
termination for Good Reason.
 
SECTION 4.04       Termination for Disability or Death.  Executive’s employment
shall terminate automatically upon Executive’s death.  Employer may terminate
Executive’s employment upon the occurrence of Executive’s Disability.  In the
event of Executive’s termination due to death or Disability, Executive, or
Executive’s estate, as the case may be, shall be entitled to receive the Accrued
Rights.  For purposes of this Agreement, the term “Disability” shall mean (a)
the inability of Executive, due to illness, accident or any other physical or
mental incapacity, to perform Executive’s duties in a normal manner for a period
of 120 days (whether or not consecutive) in any twelve-month period during the
term of Executive’s employment under this Agreement or (b) the Executive’s being
accepted for long-term disability benefits under any long-term disability plan
in which he is then participating.  The Board shall determine, according to the
facts then available, whether and when the Disability of Executive has
occurred.  Such determination shall not be arbitrary or unreasonable and the
Board will take into consideration the expert medical opinion of a physician
chosen by Employer, after such physician has completed an examination of
Executive.  Executive agrees to make himself available for such examination upon
the reasonable request of Employer.
 
5

--------------------------------------------------------------------------------


SECTION 4.05         Termination of Employment by Executive Without Good
Reason.  If Executive terminates Executive’s employment with Employer for any
reason other than for Good Reason, Executive shall provide written notice to
Employer at least 60 days prior to the effective date of Executive’s resignation
from employment and Executive shall be entitled to receive the Accrued Rights.
 
SECTION 4.06       Board Resignation.  Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, as an officer of Employer and its
affiliates and from the Board and its committees and the Board of Directors or
other managing body of Employer or Employer’s other affiliates and their
committees.
 
ARTICLE V

Executive Covenants
 
SECTION 5.01        Employer Interests.  (a)  Executive acknowledges that
Employer has expended substantial amounts of time, money and effort to develop
business strategies, customer relationships, employee relationships, trade
secrets and goodwill and to build an effective organization and that Employer
has a legitimate business interest and right in protecting those assets as well
as any similar assets that Employer may develop or obtain.  Executive
acknowledges that Employer is entitled to protect and preserve the going concern
value of Employer and its business and trade secrets to the extent permitted by
law.  Executive acknowledges that Employer’s business is worldwide in nature and
international in scope.  Executive acknowledges and agrees that the restrictions
imposed upon Executive under this Agreement are reasonable and necessary for the
protection of Employer’s goodwill, confidential information, trade secrets and
customer relationships and that the restrictions set forth in this Agreement
will not prevent Executive from earning a livelihood without violating any
provision of this Agreement.
 
(b)            As used in this Article V, the term “Employer” includes
Employer’s subsidiaries and affiliates, and its and their predecessors,
successors and assigns.
 
SECTION 5.02         Consideration to Executive.  In consideration of Employer’s
entering into this Agreement and Employer’s obligations hereunder and other good
and valuable consideration, the receipt of which is hereby acknowledged, and
acknowledging hereby that Employer would not have entered into this Agreement
without the covenants contained in this Article V, Executive hereby agrees to be
bound by the provisions and covenants contained in this Article V.
 
SECTION 5.03        Non-Solicitation.  Executive agrees that, for the period
commencing on the date hereof and terminating three years after the date of
Executive’s termination of employment with Employer, Executive shall not, and
shall cause each of Executive’s affiliates (other than Employer) not to,
directly or indirectly: (a) solicit any person or entity that is or was a
sending agent, paying agent or otherwise a customer (or prospective customer) of
Employer to (i) purchase any goods or services related to any Competitive
Business from anyone other than Employer or (ii) reduce its volume of goods or
services purchased from Employer, (b) interfere with, or attempt to interfere
with, business relationships (whether formed before, on or after the date of
this Agreement) between Employer and suppliers, partners, members or investors
of Employer, (c) other than on behalf of Employer, solicit, recruit or hire any
employee or consultant of Employer or any person who has, at any time within two
years prior to such solicitation, recruitment or hiring, worked for or provided
services to Employer, provided, however, that this clause (c) shall not preclude
Executive from making solicitations of employment targeted to the general public
or from hiring any employee who responds to such general solicitation, (d)
solicit or encourage any employee or consultant of Employer to leave the
employment of, or to cease providing services to, Employer or (e) assist any
person or entity in any way to do, or attempt to do, anything prohibited by this
Section 5.03.
 
6

--------------------------------------------------------------------------------


SECTION 5.04        Non-Competition.  (a)  Executive agrees that, for the period
commencing on the date hereof and terminating nine months after the date of
Executive’s termination of employment with Employer, Executive shall not, and
shall cause each of Executive’s affiliates (other than Employer) not to,
directly or indirectly: (i) engage in or establish any Competitive Business (as
defined below), including selling goods or services relating to any Competitive
Business that are of the type sold by Employer, (ii) assist any person or entity
in any way to engage in or establish, or attempt to engage in or establish, any
Competitive Business, (iii) except as provided in Section 5.04(c), be employed
by, consult with, advise, permit his or her name to be used by, or be connected
in any manner with the ownership, management, operation or control of any person
or entity that directly or indirectly engages in any Competitive Business, (iv)
engage in any course of conduct that involves any Competitive Business that is
substantially detrimental to the business reputation of Employer or (v) engage
in or establish any Tier II Business (as defined below) using any sending agent
of Employer if either (A) prior to such use of such sending agent, Employer is
using such sending agent in the conduct of Employer of the same Tier II
Business, or (B) the conduct of Executive or Executive’s affiliates of such Tier
II Business, directly or indirectly, restricts or materially impairs the ability
of such sending agent to participate with Employer in Employer’s conduct of a
Tier II Business.
 
(b)           The term “Competitive Business” shall mean the money order
services industry, money transfer services industry and money remittance
services industry located anywhere in, or providing services to customers or
payees in, the United States of America, or Latin America/Caribbean and any
other region in which Employer operates (now or in the future), all in any
manner, including, but not limited to, by way of wire, telephone, courier, ATM,
prepaid or stored value card or otherwise).  The term “Tier II Business” shall
mean any business or industry located in, or providing services to customers or
payees in, the United States or Latin America/Caribbean and any other region in
which Employer operates (now or in the future) in the fields of check cashing
services, pay-day loan services, prepaid or stored value card services or any
form of foreign exchange or money exchange services.
 
(c)           This Section 5.04 shall be deemed not breached solely as a result
of the ownership by Executive or any of Executive’s affiliates of: (i) less than
an aggregate of 5% of any class of stock of a public company engaged, directly
or indirectly, in any Competitive Business; (ii) less than 5% in value of any
instrument of indebtedness of a public company engaged, directly or indirectly,
in any Competitive Business; or (iii) a public company that engages, directly or
indirectly, in any Competitive Business if such Competitive Business account for
less than 5% of such person’s or entity’s consolidated annual revenues.  A
“public company” for purposes of this Section 5.04(c) shall mean an entity whose
common stock is traded on a nationally recognized securities exchange.
 
7

--------------------------------------------------------------------------------


SECTION 5.05       Confidential Information.  Executive hereby acknowledges that
(a) in the performance of Executive’s duties and services prior to entering
into, and pursuant to this Agreement, Executive has received, and may be given
access to, Confidential Information and (b) all Confidential Information is or
will be the property of Employer.  For purposes of this Agreement, “Confidential
Information” shall mean information, knowledge and data that is or will be used,
developed, obtained or owned by Employer relating to the business, products
and/or services of Employer or the business, products and/or services of any
customer, sales officer, sales associate or independent contractor thereof,
including products, services, fees, pricing, designs, marketing plans,
strategies, analyses, forecasts, formulas, drawings, photographs, reports,
records, computer software (whether or not owned by, or designed for, Employer),
other operating systems, applications, program listings, flow charts, manuals,
documentation, data, databases, specifications, technology, inventions, new
developments and methods, improvements, techniques, trade secrets, devices,
products, methods, know-how, processes, financial data, customer lists, contact
persons, cost information, executive information, regulatory matters, personnel
matters, accounting and business methods, copyrightable works and information
with respect to any vendor, customer, sales officer, sales associate or
independent contractor of Employer, in each case whether patentable or
unpatentable and whether or not reduced to practice, and all similar and related
information in whatever form, and all such items of any vendor, customer, sales
officer, sales associate or independent contractor of Employer; provided,
however, that Confidential Information shall not include information that is
generally known to the public other than as a result of disclosure by Executive
in breach of this Agreement or in breach of any similar covenant made by
Executive prior to entering into this Agreement.
 
SECTION 5.06         Non-Disclosure.  (a)  Except as otherwise specifically
provided in Section 5.07, Executive will not, directly or indirectly, disclose
or cause or permit to be disclosed, to any person or entity whatsoever, or
utilize or cause or permit to be utilized, by any person or to any entity
whatsoever, any Confidential Information acquired pursuant to Executive’s
employment with Employer (whether acquired prior to or subsequent to the
execution of this Agreement) under this Agreement or otherwise.
 
(b)           Executive will not disclose to anyone, other than Executive’s
immediate family and legal or financial advisors, the existence or contents of
this Agreement, except to the extent permitted in Section 5.07 or to comply with
Section 5.14, and, to the extent such information is disclosed to Executive’s
immediate family or legal or financial advisors, will instruct those parties to
comply with the non-disclosure requirements of this Section 5.06(b).
 
SECTION 5.07       Permitted Disclosure.  Executive may (a) utilize and disclose
the Confidential Information only to the extent reasonably necessary and
required in the discharge of Executive’s duties as an employee of Employer and
(b) disclose Confidential Information only to the extent Executive (i) is
obligated to disclose such Confidential Information pursuant to any
confidentiality agreement executed by or on behalf of Employer or Executive
prior to the date hereof, (ii) is compelled to disclose such Confidential
Information or else stand liable for contempt or suffer other censure or
penalty, (iii) is required to disclose such Confidential Information by law,
(iv) discloses such information in the context of litigation between Employer
and Executive, or (v) is permitted to disclose such Confidential Information
under any applicable “whistle blower” or similar law.
 
8

--------------------------------------------------------------------------------


SECTION 5.08        Prior Inventions.  Executive has attached hereto, as Exhibit
A, a list describing all inventions, works of authorship (including software,
related items, databases, documentation, site content, text or graphics),
developments, improvements and trade secrets (“Inventions”) that were created or
contributed to by Executive, either solely or jointly with others, prior to the
date hereof (collectively referred to as “Prior Inventions”) that relate to the
current business, services, products or research and development of Employer or,
if no such list is attached, Executive represents that there are no such Prior
Inventions.  To the fullest extent permissible by law, Executive hereby grants
Employer or its designee a non-exclusive royalty-free, irrevocable, perpetual,
worldwide license under all Executive’s Prior Inventions to make, have made,
copy, modify, distribute, use and sell inventions, works of authorship,
developments, improvements, trade secrets, products, services, processes,
machines and other property and to otherwise operate the current and future
business of Employer.
 
SECTION 5.09        Ownership of Inventions.  Executive will promptly make full
written disclosure to Employer of, and hereby assigns to Employer or its
designee all Executive’s rights, title and interest in and to, any and all
Inventions, whether or not patentable, that Executive may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the term of Executive’s employment with Employer
that relate to the proposed or current business, services, products or research
and development of Employer (whether before or after execution of this
Agreement)(collectively referred to as “Employer Inventions”).  Executive
further acknowledges that all original works of authorship that are created or
contributed to by Executive (solely or jointly with others) within the scope of,
and during the period of, Executive’s employment (whether before or after
execution of this Agreement) with Employer are to be deemed “works made for
hire”, as that term is defined in the United States Copyright Act, and the
copyright and all intellectual property rights therein shall be the sole
property of Employer or its designee.  To the extent any of such works are
deemed not to be “works for hire”, Executive hereby assigns the copyright and
all other intellectual property rights in such works to Employer or its
designee.
 
SECTION 5.10        Further Assurances.  Executive shall take all requested
actions and execute all requested documents to assist Employer, or its designee,
at Employer’s expense, in every way to secure Employer’s or its designee’s above
rights in the Prior Inventions and Employer Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, and to pursue any patents or registrations with
respect thereto.  This covenant shall survive the termination of this
Agreement.  If Employer or its designee is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints Employer or its designee and their duly
authorized officers and agents, as the case may be, as Executive’s agent and
attorney in fact, to act for and in Executive’s behalf and stead to execute any
documents and to do all other lawfully permitted acts in connection with the
foregoing.
 
9

--------------------------------------------------------------------------------


SECTION 5.11         Records.  All memoranda, books, records, documents, papers,
plans, information, letters and other data relating to Confidential Information
or the business and customer accounts of Employer, whether prepared by Executive
or otherwise, coming into Executive’s possession shall be and remain the
exclusive property of Employer and Executive shall not, during the term of
Executive’s employment with Employer or thereafter, directly or indirectly
assert any interest or property rights therein.  Upon termination of employment
with Employer for any reason, Executive will immediately return to Employer all
such memoranda, books, records, documents, papers, plans, information, letters
and other data, and all copies thereof or therefrom, and Executive will not
retain, or cause or permit to be retained, any copies or other embodiments of
the materials so returned.  Executive further agrees that he will not retain or
use for Executive’s account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of Employer.
 
SECTION 5.12       Non-Disparagement.  Executive has not prior to the date
hereof, whether in writing or orally, criticized or disparaged Employer, nor
shall Executive at any time following the date hereof, unless in the context of
litigation between Employer and Executive or under penalty of perjury, whether
in writing or orally, criticize or disparage Employer or any of its affiliates
or any of their respective current or former affiliates, directors, officers,
employees, members, partners, agents or representatives.
 
SECTION 5.13        Specific Performance.  Executive agrees that any breach by
Executive of any of the provisions of this Article V shall cause irreparable
harm to Employer that could not be made whole by monetary damages and that, in
the event of such a breach, Executive shall waive the defense in any action for
specific performance that a remedy at law would be adequate, and Employer shall
be entitled to specifically enforce the terms and provisions of this Article V
without the necessity of proving actual damages or posting any bond or providing
prior notice, in addition to any other remedy to which Employer may be entitled
at law or in equity.
 
SECTION 5.14        Notification of Subsequent Employer.  Prior to accepting
employment with any other person or entity during any period during which
Executive remains subject to any of the covenants set forth in Section 5.03 or
Section 5.04, Executive shall provide such prospective employer with written
notice of the provisions of this Agreement, with a copy of such notice delivered
simultaneously to Employer in accordance with Section 6.05.
 
ARTICLE VI

Miscellaneous
 
SECTION 6.01         Assignment.  This Agreement shall not be assignable by
Executive.  The parties agree that any attempt by Executive to delegate
Executive’s duties hereunder shall be null and void. This Agreement may be
assigned by Employer to a person or entity that is an affiliate or a successor
in interest to substantially all the business operations of Employer.  Upon such
assignment, the rights and obligations of Employer hereunder shall become the
rights and obligations of such affiliate or successor person or entity.  As used
in this Agreement, the term “Employer” shall mean Employer as hereinbefore
defined in the recital to this Agreement and any permitted assignee to which
this Agreement is assigned.
 
10

--------------------------------------------------------------------------------


SECTION 6.02         Successors.  This Agreement shall be binding upon and shall
inure to the benefit of the successors and permitted assigns of Employer and the
personal or legal representatives, executors, administrators, successors,
distributees, devisees and legatees of Executive.  Executive acknowledges and
agrees that all Executive’s covenants and obligations to Employer, as well as
the rights of Employer under this Agreement, shall run in favor of and will be
enforceable by Employer, its subsidiaries and its successors and permitted
assigns.
 
SECTION 6.03       Entire Agreement.  This Agreement constitutes the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby and the subject matter hereof and supersedes and replaces
any and all prior agreements, understandings, statements, representations and
warranties, written or oral, express or implied and/or whenever and howsoever
made, directly or indirectly relating to the subject matter hereof, including
the offer letter between Employer and Executive dated as of February 20, 2018. 
Notwithstanding the above, the Executive’s covenants set forth in Article V
shall operate independently of, and shall be in addition to, any similar
covenants to which Executive is subject pursuant to any other agreement with
Employer or any of Employer’s affiliates.
 
SECTION 6.04         Amendment.  This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.
 
SECTION 6.05         Notice.  All documents, notices, requests, demands and
other communications that are required or permitted to be delivered or given
under this Agreement shall be in writing and shall be deemed to have been duly
delivered or given when received.
 


  If to Employer:
International Money Express, Inc.

9480 S. Dixie Hwy.
Miami, FL  33156
Attention: Laura Mazman
Telephone: (305) 671-8000
Facsimile: (305)
E-mail: lmazman@intermexusa.com



  with copies to:
Brenner Kaprosy Mitchell, L.L.P.

30050 Chagrin Boulevard
Suite 100
Pepper Pike, Ohio 44124-5704
Attention:  T. David Mitchell
Facsimile:  (216) 292-5555
E-mail:  TDMitchell@brenner-law.com



and if to Executive, to the Executive’s last address on file with the Company.
 
The parties may change the address to which notices under this Agreement shall
be sent by providing written notice to the other in the manner specified above.
 
11

--------------------------------------------------------------------------------


SECTION 6.06         Governing Law and Jurisdiction.  (a)  This Agreement and
any disputes arising under or related hereto (whether for breach of contract,
tortious conduct or otherwise) shall be governed and construed in accordance
with the laws of the State of Florida, without reference to its conflicts of law
principles.  Each party irrevocably agrees that any legal action, suit or
proceeding against them arising out of or in connection with this Agreement or
the transactions contemplated by this Agreement or disputes relating hereto
(whether for breach of contract, tortuous conduct or otherwise) shall be brought
exclusively in the United States District Court for the Southern District of
Florida, or, if such court does not have subject matter jurisdiction, the state
courts of Florida located in Dade County and hereby irrevocably accepts and
submits to the exclusive jurisdiction and venue of the aforesaid courts in
personam, with respect to any such action, suit or proceeding.
 
(b)          Each party hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement.  Each party (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 6.06(b).
 
(c)           The prevailing party in any dispute or legal action arising under
this Agreement shall be entitled to recover its reasonable expenses, attorneys’
fees and costs from the non-prevailing party.
 
SECTION 6.07        Severability.  If any term, provision, covenant or condition
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable in any jurisdiction, then such provision,
covenant or condition shall, as to such jurisdiction, be modified or restricted
to the extent necessary to make such provision valid, binding and enforceable,
or, if such provision cannot be modified or restricted, then such provision
shall, as to such jurisdiction, be deemed to be excised from this Agreement and
any such invalidity, illegality or unenforceability with respect to such
provision shall not invalidate or render unenforceable such provision in any
other jurisdiction, and the remainder of the provisions hereof shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
 
SECTION 6.08        Survival.  The rights and obligations of Employer and
Executive under the provisions of this Agreement, including Articles V and VI,
shall survive and remain binding and enforceable, notwithstanding any
termination of Executive’s employment with Employer, to the extent necessary to
preserve the intended benefits of such provisions.
 
SECTION 6.09         Cooperation.  Executive shall provide Executive’s
reasonable cooperation to Employer in connection with any suit, action or
proceeding (or any appeal therefrom) that relates to events occurring during
Executive’s employment with Employer or any of its affiliates other than a suit
between Executive, on the one hand, and Employer, on the other hand, provided
that Employer shall reimburse Executive for expenses reasonably incurred in
connection with such cooperation.
 
SECTION 6.10         Executive Representation.  Executive hereby represents to
Employer that the execution and delivery of this Agreement by Executive and
Employer and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound.
 
12

--------------------------------------------------------------------------------


SECTION 6.11         No Waiver.  The provisions of this Agreement may be waived
only in writing signed by the party or parties entitled to the benefit thereof. 
A waiver or any breach or failure to enforce any provision of this Agreement
shall not in any way affect, limit or waive a party’s rights hereunder at any
time to enforce strict compliance thereafter with every provision of this
Agreement.
 
SECTION 6.12         Set Off.  Employer’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
Employer or its affiliates.
 
SECTION 6.13         Withholding Taxes.  Employer may withhold from any amounts
payable under this Agreement such Federal, state, local and foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.
 
SECTION 6.14        Section 409A.  (a)  It is intended that the provisions of
this Agreement comply with Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
 
(b)          Neither Executive nor any of his creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with Employer or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment.  Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to Executive or for Executive’s benefit under any Company Plan may not
be reduced by, or offset against, any amount owing by Executive to Employer or
any of its affiliates.
 
(c)           If, at the time of Executive’s separation from service (within the
meaning of Section 409A), (i) Executive shall be a specified employee (within
the meaning of Section 409A and using the identification methodology selected by
Employer from time to time) and (ii) Employer shall make a good faith
determination that an amount payable under a Company Plan constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A, then the Employer
(or its affiliate, as applicable) shall not pay such amount on the otherwise
scheduled payment date but shall instead accumulate such amount and pay it on
the first business day after such six-month period.
 
13

--------------------------------------------------------------------------------


(d)           Notwithstanding any provision of this Agreement or any Company
Plan to the contrary, in light of the uncertainty with respect to the proper
application of Section 409A, Employer reserves the right to make amendments to
any Company Plan as Employer deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A.  In any case, Executive is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on Executive or for Executive’s account in connection with
any Company Plan (including any taxes and penalties under Section 409A), and
neither the Employer nor any affiliate shall have any obligation to indemnify or
otherwise hold Executive harmless from any or all of such taxes or penalties.
 
(e)           For purposes of Section 409A, each payment hereunder will be
deemed to be a separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
 
(f)           Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Executive under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to
Executive under this Agreement in any other calendar year, and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit.  Furthermore, reimbursement payments shall be made to Executive as soon
as practicable following the date that the applicable expense is incurred, but
in no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.
 
SECTION 6.15        Release.  In consideration of Employer’s entering into this
Agreement and Employer’s obligations hereunder, Executive hereby irrevocably
waives, releases and forever discharges Employer and its affiliates and their
predecessors, successors, current and former employees, shareholders, members,
partners, directors, officers, representatives and agents from any and all
actions, causes of action, claims, demands for general or specific or punitive
damages, attorney’s fees, or expenses, known or unknown, that in any way relate
to or arise out of Executive’s employment with Employer through and including
the date of this Agreement which Executive may now or hereafter have, including
claims under any Federal, state or local statute, rule or regulation or
principle of common, tort or contract law.
 
SECTION 6.16         Determinations.  Unless otherwise expressly provided in
this Agreement, all determinations of Employer or the Board shall be in the sole
discretion of Employer or the Board, as applicable.
 
SECTION 6.17         Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original instrument and
all of which together shall constitute a single instrument.
 
SECTION 6.18         Construction.  (a)  The headings in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.
 
(b)          As used in this Agreement, words such as “herein,” “hereinafter,”
“hereby” and “hereunder,” and words of like import refer to this Agreement,
unless the context requires otherwise.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 

 
INTERNATIONAL MONEY EXPRESS, INC., Employer,
     
by
/s/ Robert Lisy
     
Name: Robert Lisy
     
Title: Chief Executive Officer & Chairman
       
JOSEPH AGUILAR, Executive
       
/s/ Joseph Aguilar
 




--------------------------------------------------------------------------------


EXHIBIT A
 
Prior Inventions:
 
[None.]
 



--------------------------------------------------------------------------------